Citation Nr: 1740909	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  15-12 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 23, 2013, for the grant of non-service-connected pension benefits.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, C.P., and F.A.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1945 to March 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Original jurisdiction now resides with the VA RO in Waco, Texas.

In April 2017, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A claim for non-service-connected pension benefits was not received prior to July 23, 2013.


CONCLUSION OF LAW

The criteria for an effective date prior to July 23, 2013, for the award of non-service-connected pension have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

As explained below, the determinative factor in this case is when the Veteran's claim was received.  Any notice sent or evidence received after the receipt of the claim would not establish the Veteran's entitlement to an earlier effective date for non-service-connected pension.  There was no prior informal claim for non-service-connected pension giving rise to the requirement to provide documents and assistance in furtherance of a non-service-connected pension claim.  38 C.F.R. § 3.155(a).  Therefore, no further development is required before the Board decides this appeal.

Legal Criteria

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2016).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the VA Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In a September 2013 rating decision the Veteran was granted non-service-connected pension benefits effective July 23, 2013.

The Veteran's April 2015 VA Form 9 asserts that his representative faxed his claim to the VA RO on April 4, 2013.

In April 2017, the Veteran and his son testified that the Veteran completed his application for non-service-connected pension benefits in April 2013.  He completed his application with his son at a county service office.  

A review of the record suggests that the Veteran signed his Application for Pension on April 5, 2013.  However, date stamping indicates that this application was not received by the VA RO until July 23, 2013.  Additionally, there is nothing in the record that that shows that it was received by VA prior to July 23, 2013.  Thus, July 23, 2013, is when the RO received its first communication from the Veteran.  The Board sympathizes with the Veteran; however, by law, the date the claim is received by the RO, and not the date the claim is signed by the Veteran, that determines the effective date of the claim.  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Although the Board sympathizes with the difficulties caused by an apparent delay in the submission of his claim by his representative, service organization representatives are not VA employees and that any documents provided to them must be filed with VA to be considered by VA.  See 38 C.F.R. §§ 3.1 (r), 20.300.

The Board is not questioning the Veteran's reports that he completed signed his claim in April 2013 and regrets that a more favorable outcome cannot be reached.  However, the Board is bound by the law governing the assignment of effective dates, and the currently assigned effective date is the date VA received his claim, he has been assigned the earliest possible effective date.  Accordingly, an effective date prior to July 23, 2013, is denied.



ORDER

An effective date earlier than July 23, 2013, for the grant of non-service-connected pension benefits is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


